Citation Nr: 0605561	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  99-02 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected malignant idiopathic anaphylaxis, currently 
evaluated as 60 percent disabling.  

2.  Entitlement to an increased (compensable) disability 
rating for service-connected exercise induced compartment 
syndrome.  

3.  Entitlement to service connection for hyperlipidemia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   
Procedural History

The veteran served on active duty from June 1984 until June 
1988 and from August 1988 to May 1998.  

In June 1998, the RO received the veteran's claim of 
entitlement to service connection for malignant idiopathic 
anaphylaxis (MIA), exercise induced compartment syndrome, and 
hyperlipidemia.  The September 1998 rating decision granted 
service connection for MIA, evaluated 20 percent disabling, 
and bilateral exercise induced compartment syndrome, 
evaluated noncompensably disabling. The RO also denied 
entitlement to service connection for hyperlipidemia.  The 
veteran disagreed with the May 1998 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 1999.

In February 1999 the RO granted entitlement to an increased 
evaluation of 40 percent for MIA.  In June 2003 the RO 
granted entitlement to an increased evaluation of 60 percent 
for MIA.

This matter was previously before the Board in October 2004.  
At that time it was remanded to the Agency of Original 
Jurisdiction via the VA Appeals Management Center (AMC) for 
additional development.  That development has been completed.  

In January 2005, the veteran advised VA in writing that he 
wished to withdraw his claim of entitlement to an increased 
rating for exercise induced compartment syndrome.  

In August 2005, the AMC issued a supplemental statement of 
the case (SSOC) which continued deny the veteran's claim of 
entitlement to an increased evaluation of MIA and entitlement 
to service connection of hyperlipidemia.  Subsequently, in 
September 2005, the veteran submitted a written statement to 
VA indicating his desire to withdraw his claims as to these 
two issues.  

Issues not on appeal

In the August 2005 SSOC the AOJ noted that the veteran's 
claim of entitlement to service connection of visual 
impairment claimed as secondary to service-connected MIA 
would be addressed in separate correspondence.  In September 
2005, the veteran did not indicate that he wished to withdraw 
his claim as to that issue.  The issue is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal on 
the veteran's claim of entitlement to an increased disability 
rating for service-connected MIA, the veteran by 
correspondence dated September 17, 2005 notified the Board in 
writing of his intent to withdraw his appeal.



2.  Prior to the promulgation of a decision in the appeal on 
the veteran's claim of entitlement to an increased disability 
rating for exercise induced compartment syndrome, the veteran 
by correspondence dated January 20, 2005 notified VA in 
writing of his intent to withdraw his appeal.    
  
3.  Prior to the promulgation of a decision in the appeal on 
the veteran's claim of entitlement to service connection for 
hyperlipidemia, the veteran by correspondence dated September 
17, 2005 notified the Board in writing of his intent to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met as to all three issues.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Pertinent Law and Regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  
Analysis

The veteran has withdrawn his appeal as to all three issues 
by statements dated January 20, 2005 [with respect to the 
exercise induced compartment syndrome issue] and by a 
statement dated September 17, 2005 [with respect to the MIA 
and hyperlipidemia issues].  Both statements have been 
associated with the veteran's VA claims folder.  

In January 2006, the veteran's representative submitted 
written argument concerning an increase in the veteran's 
rating for service-connected MIA and entitlement to service 
connection of hyperlipidemia.  The withdrawal of the 
veteran's appeal in the statement dated in September 2005 
does not preclude the veteran from filing a new Substantive 
Appeal if he so chooses, provided, however that such new 
appeal must be timely.  See 38 C.F.R. § 20.204(c) (2005).   

The January 2006 additional argument, even if it could be 
considered to be another substantive appeal, was untimely.  
Specifically, the appeal pertained to a September 1998 rating 
decision; the Statement of the Case was issued in February 
1999.  Therefore, a timely appeal (VA Form 9 or equivalent) 
would have to have been received prior to September 30, 1999.  
This clearly would be an impossibility with respect to the 
January 2006 communication from the veteran's representative, 
since the appeal was not withdrawn until 2005.  Accordingly, 
the withdrawals dated in 2005 have not been superseded.

In light of the veteran's withdrawal of his appeal, there 
remain no allegations of error of fact or law for appellate 
consideration. In essence, a "case or controversy" involving 
a pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is 
without jurisdiction to review the appeal.  Accordingly, the 
appeal is dismissed without prejudice to refiling.




	(CONTINUED ON NEXT PAGE)





ORDER

The appeal as to the issue of entitlement to an increased 
disability rating for malignant idiopathic anaphylaxis is 
dismissed.    

The appeal as to the issue of entitlement to an increased 
disability rating for exercise induced compartment syndrome 
is dismissed.    

The appeal as to the issue of entitlement to service 
connection of hyperlipidemia is dismissed.    



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


